                                                 Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 1 of 63



                                          1   CONCEPCIÓN E. LOZANO-BATISTA, Bar No. 227227
                                              TRACY L. MAINGUY, Bar No. 176928
                                          2   WEINBERG, ROGER & ROSENFELD
                                              A Professional Corporation
                                          3   1001 Marina Village Parkway, Suite 200
                                              Alameda, California 94501
                                          4   Telephone (510) 337-1001
                                              Fax (510) 337-1023
                                          5   E-Mail: clozano@unioncounsel.net
                                                      tmainguy@unioncounsel.net
                                          6

                                          7   Attorneys for Plaintiffs

                                          8                               UNITED STATES DISTRICT COURT

                                          9                              NORTHERN DISTRICT OF CALIFORNIA

                                         10

                                         11   THE BOARD OF TRUSTEES, in their                      No.
                                              capacities as Trustees of the LABORERS
                                         12   HEALTH AND WELFARE TRUST FUND                        COMPLAINT FOR BREACH OF
                                                                                                   CONTRACT, DAMAGES, AND AUDIT
                                         13   FOR NORTHERN CALIFORNIA;
                                              LABORERS VACATION-HOLIDAY TRUST
                                         14   FUND FOR NORTHERN CALIFORNIA;
                                              LABORERS PENSION TRUST FUND FOR
                                         15   NORTHERN CALIFORNIA; and LABORERS
                                              TRAINING AND RETRAINING TRUST
                                         16
                                              FUND FOR NORTHERN CALIFORNIA,
                                         17
                                                                           Plaintiffs,
                                         18
                                                      v.
                                         19

                                         20   Black Gold Paving & Sealing, a California
                                              general partnership; Glenn Lloyd
                                         21   Dragomanovich, individually and as a general
                                         22   partner of Black Gold Paving & Sealing; Lori
                                              Ann Dragomanovich, individually and as a
                                         23   general partner of Black Gold Paving &
                                              Sealing; and Efrain Romero Valencia,
                                         24   individually and as a general partner of Black
                                              Gold Paving & Sealing,
                                         25

                                         26                                Defendants.

                                         27

                                         28
WEINBERG, ROGER &
   ROSENFELD
                                                                                               1
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                 COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AND AUDIT
      Alameda, California 94501
           (510) 337-1001
                                                 CASE NO.
                                                Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 2 of 63



                                         1          Plaintiffs complain of Defendants, and each of them, and for cause of action allege:

                                         2                      JURISDICTION AND INTRADISTRICT ASSIGNMENT
                                         3                                                    I.
                                         4          This action arises under and is brought pursuant to Section 502 of the Employee

                                         5   Retirement Income Security Act, as amended (ERISA), 29 U.S.C§1132, and section 301 of the

                                         6   Labor Management Relations Act (LMRA), 29 U.S.C. § 185. Venue properly lies in this district

                                         7   court since contributions are due and payable in the County of San Francisco. Therefore,

                                         8   intradistrict venue is proper.

                                         9                                                PARTIES
                                    10                                                        II.
                                    11              At all times material herein, Plaintiffs, The Board of Trustees, were Trustees of the

                                    12       Laborers Health and Welfare Trust Fund for Northern California (hereinafter “Welfare Fund”);

                                    13       Laborers Pension Trust Fund for Northern California (hereinafter “Pension Fund”); Laborers

                                    14       Vacation-Holiday Trust Fund for Northern California (hereinafter “Vacation Fund”); and the

                                    15       Laborers Training and Retraining Trust Fund for Northern California (hereinafter “Training

                                    16       Fund”) (collectively referred to as “Trust Funds”). At all times material herein, each of the

                                    17       above-named Trust Funds was, and now is, an employee benefit plan created by a written Trust

                                    18       Agreement subject to and pursuant to section 302 of the LMRA (29 U.S.C. § 186), and a multi-

                                    19       employer employee benefit plan within the meaning of sections 3, 4 and 502 of ERISA (29

                                    20       U.S.C. §§ 1002, 1003 and 1132). Each of the above-named Trust Funds is administered by a

                                    21       Board of Trustees which may bring this action in the name of the Trust Funds pursuant to the

                                    22       express provisions of the Trust Agreements. All of the above-named Trust Funds and their

                                    23       respective Board of Trustees shall hereinafter be designated collectively as “Plaintiffs”.

                                    24                                                       III.
                                    25              At all times material herein, Defendant Black Gold Paving & Sealing, a California general

                                    26       partnership; Defendant Glenn Lloyd Dragomanovich, individually and as a general partner of

                                    27       Black Gold Paving & Sealing; Defendant Lori Ann Dragomanovich, individually and as a general

                                    28       partner of Black Gold Paving & Sealing; and Defendant Efrain Romero Valencia, individually
WEINBERG, ROGER &
   ROSENFELD
                                                                                               2
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AND AUDIT
      Alameda, California 94501
           (510) 337-1001
                                                CASE NO.
                                                Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 3 of 63



                                         1   and as a general partner of Black Gold Paving & Sealing (collectively “Defendants”), and each of

                                         2   them, has been an employer within the meaning of section 3(5) and section 515 of ERISA (29

                                         3   U.S.C. §§ 1002(5), 1145) and an employer in an industry affecting commerce within the meaning

                                         4   of section 301 of the LMRA (29 U.S.C. § 185). Defendant Black Gold Paving & Sealing is a

                                         5   Partnership doing business in the State of California. Defendants Glenn Lloyd Dragomanovic and

                                         6   Lori Dragomanovich are now, and all relevant times were, general partners of Defendant Black

                                         7   Gold Paving & Sealing. Defendant Efrain Romero Valencia was a general partner of Black Gold

                                         8   Paving & Sealing from June 3, 2009 through January 2, 2017. Defendant Glenn Lloyd

                                         9   Dragomanovic, Lori Ann Dragomanovic and Defendant Efrain Romero Valencia reside in

                                    10       California.

                                    11                     ALLEGATIONS APPLICABLE TO ALL CLAIMS FOR RELIEF
                                    12                                                      IV.
                                    13              Black Gold Paving & Sealing is signatory and bound to a written collective bargaining

                                    14       agreement with the Northern California District Council of Laborers (“Union”), a labor

                                    15       organization within the meaning of section 301 of the LMRA (29 U.S.C. § 185). Black Gold

                                    16       Paving & Sealing became subject to all the terms and conditions of the Laborers Master

                                    17       Agreement (hereinafter “Master Agreement”) by virtue of signing a Memorandum of Agreement

                                    18       (hereinafter “Memorandum Agreement”) with the Union. Black Gold Paving & Sealing also

                                    19       executed a Letter of Understanding with the Union. The Memorandum Agreement incorporated

                                    20       the Master Agreement by reference. A true and correct copy of the Master Agreement for the

                                    21       period 2014 to 2019 is attached hereto as Exhibit “A”. A True and accurate copy of the

                                    22       Memorandum Agreement and Letter of Understanding is attached hereto as Exhibit “B” and is

                                    23       incorporated by reference herein. The Master Agreement by its terms incorporates the various

                                    24       Trust Agreements establishing each of the Plaintiffs Trust Funds. (hereinafter the Master

                                    25       Agreement, Memorandum Agreement and Trust Agreements are collectively referred to as the

                                    26       “Agreements”). By said Master Agreement, Black Gold Paving & Sealing promised that it would

                                    27       contribute and pay to Plaintiffs the hourly amounts required by the Agreements for each hour paid

                                    28       for or worked by any of its employees who performed any work covered by said Agreements.
WEINBERG, ROGER &
   ROSENFELD
                                                                                             3
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AND AUDIT
      Alameda, California 94501
           (510) 337-1001
                                                CASE NO.
                                                Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 4 of 63



                                         1                                                    V.

                                         2          The Agreements provide for prompt payment of all delinquent contributions to the various

                                         3   Trust Funds, and provide for the payment of interest on all delinquent contributions, liquidated

                                         4   damages as a reasonable attempt to cover the damages incurred by the Trust Funds in the event of

                                         5   a breach by the employer where it would be impracticable or extremely difficult to calculate

                                         6   losses at the time the Agreements were negotiated, attorneys’ fees and other collection costs, and

                                         7   for the audit of the signatory employer or employers’ books and records in order to permit the

                                         8   Plaintiffs to ascertain whether all fringe benefit contributions have been timely paid as required

                                         9   by the applicable labor agreements and law.

                                    10                                        FIRST CLAIM FOR RELIEF
                                                                              (BREACH OF CONTRACT)
                                    11
                                                                                             VI.
                                    12
                                                    Plaintiffs incorporate and reallege by reference all the allegations stated hereinabove.
                                    13
                                                                                             VII.
                                    14
                                                    An audit of Black Gold Paging & Sealing covering the time period June 3, 2016 to
                                    15
                                             January 1, 2017 (“Audit Period”) was conducted of Black Gold Paving & Sealing by the
                                    16
                                             Plaintiffs to determine whether Black Gold Paving & Sealing complied with its reporting and
                                    17
                                             payment obligations regarding contributions owed for covered work performed under the Master
                                    18
                                             Agreement. The audit revealed that Black Gold Paving & Sealing failed to pay contributions
                                    19
                                             owed to the Trust Funds in the amount of $51,023.18, and related liquidated damages and interest
                                    20
                                             in the amount of at least $32,294.61 based upon covered work performed by its employees during
                                    21
                                             the Audit Period. To date, Defendants failed to pay the aforementioned audit liability.
                                    22
                                                                                            VIII.
                                    23
                                                    Plaintiffs are the intended third-party beneficiaries of the Agreements, but Trust Fund
                                    24
                                             contribution delinquencies are excluded from the arbitration provisions of the Agreements.
                                    25
                                                                                             IX.
                                    26
                                                    Plaintiffs have complied with all conditions on their part to be performed under the terms
                                    27
                                             of the applicable Agreements.
                                    28
WEINBERG, ROGER &
   ROSENFELD
                                                                                               4
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AND AUDIT
      Alameda, California 94501
           (510) 337-1001
                                                CASE NO.
                                                Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 5 of 63



                                         1                                                     X.

                                         2            Plaintiffs are entitled to payment of the audit liability in the amount of $83,317.79, and

                                         3   reasonable attorneys’ fees, interest, and other reasonable expenses incurred in connection with

                                         4   this matter due to Defendants failure and refusal to pay all fringe benefit contributions due and

                                         5   owing pursuant to the terms of the applicable Master Agreement, Trust Agreements, and ERISA

                                         6   section 502(g)(2) (29 U.S.C. § 1132(g)(2)).

                                         7                                SECOND CLAIM FOR RELIEF
                                                                 (ACTUAL DAMAGES FOR BREACH OF CONTRACT)
                                         8
                                                                                               X1.
                                         9
                                                      Plaintiffs incorporate and reallege by reference all the allegations stated hereinabove.
                                    10
                                                                                              XII.
                                    11
                                                      Defendants have failed, neglected and refused to make timely fringe benefit contributions
                                    12
                                             as required by the applicable Master Agreements and Trust Agreements, and have caused
                                    13
                                             Plaintiffs actual damages in an amount to be proven at trial.
                                    14
                                                                               THIRD CLAIM FOR RELIEF
                                    15                                                 (AUDIT)

                                    16                                                        XIII.

                                    17                Plaintiffs incorporate and reallege by reference all the allegations stated hereinabove.
                                    18                                                        XIV.
                                    19                Plaintiffs believe that additional amounts may be due and owing and also pray for an audit
                                    20       covering the time period covering the time period beginning January 1, 2017 to the last completed
                                    21       quarter to determine same.
                                    22                WHEREFORE, Plaintiffs pray judgment against Defendants, and each of them, as
                                    23       follows:
                                    24                1.     That Defendants, and each of them, be ordered to pay at least $53,023.18 in unpaid
                                    25       contributions, liquidated damages and interest in the amount of at least $32,294.61 revealed as
                                    26       owed by the audit covering the time period June 3, 2016 to January 1, 2017;
                                    27                2.     That Defendants, and each of them, be ordered to pay actual damages according to
                                    28       proof;
WEINBERG, ROGER &
   ROSENFELD
                                                                                                 5
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AND AUDIT
      Alameda, California 94501
           (510) 337-1001
                                                CASE NO.
                                                Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 6 of 63



                                         1           3.       That this Court issue an Order directing and permanently enjoining Black Gold

                                         2    Paving & Sealing to timely submit to Plaintiffs all reports and contributions due and owing by

                                         3    Triple S Electric Co. plus interest, liquidated damages, attorneys’ fees, and costs as provided in

                                         4    ERISA sections 502(a)(3) and (g)(2) (29 U.S.C. § 1132(a)(3), (g)(2));

                                         5           4.       That Black Gold Paving & Sealing be ordered to submit to an audit between

                                         6   Plaintiffs and Black Gold Paving & Sealing covering the time period January 1, 2017 to the last

                                         7   completed quarter:

                                         8           5.       That this Court issue an Order permanently enjoining Defendants, and each of

                                         9   them, for so long as it remains obligated to contribute to the Trust Funds, from failing, neglecting,

                                    10       or refusing to timely submit required monthly contributions reports and payments as required by

                                    11       the terms of the collective bargaining agreements, Trust Agreements and ERISA sections

                                    12       502(a)(3) and (g)(2) (29 U.S.C. § 1132(a)(3), (g)(2));

                                    13               5.       That Defendants, and each of them, be ordered to Plaintiffs’ pay attorneys’ fees;

                                    14               6.       That Defendants, and each of them, be ordered to pay Plaintiffs’ costs of suit

                                    15        herein;

                                    16               7.       That this Court grant such further relief as this Court deems just and proper and;

                                    17               6.       That this Court retain jurisdiction of this matter to enforce the Order compelling

                                    18       an Audit and payment of all amounts found due and owing.

                                    19
                                             Dated: September 23, 2020                       WEINBERG, ROGER & ROSENFELD
                                    20                                                       A Professional Corporation
                                    21
                                                                                             /s/ Tracy L. Mainguy
                                    22                                                By:    TRACY L. MAINGUY
                                                                                             Attorneys for Plaintiffs
                                    23
                                             149893\1109693
                                    24

                                    25

                                    26

                                    27

                                    28
WEINBERG, ROGER &
   ROSENFELD
                                                                                                6
   A Professional Corporation
1001 Marina Village Parkway, Suite 200
                                                COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AND AUDIT
      Alameda, California 94501
           (510) 337-1001
                                                CASE NO.
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 7 of 63




              EXHIBIT A
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 8 of 63




                                                        Exhibit A, page 1
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 9 of 63




                                                        Exhibit A, page 2
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 10 of 63




                                                        Exhibit A, page 3
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 11 of 63




                                                        Exhibit A, page 4
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 12 of 63




                                                        Exhibit A, page 5
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 13 of 63




                                                        Exhibit A, page 6
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 14 of 63




                                                        Exhibit A, page 7
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 15 of 63




                                                        Exhibit A, page 8
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 16 of 63




                                                        Exhibit A, page 9
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 17 of 63




                                                       Exhibit A, page 10
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 18 of 63




                                                       Exhibit A, page 11
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 19 of 63




                                                       Exhibit A, page 12
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 20 of 63




                                                       Exhibit A, page 13
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 21 of 63




                                                       Exhibit A, page 14
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 22 of 63




                                                       Exhibit A, page 15
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 23 of 63




                                                       Exhibit A, page 16
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 24 of 63




                                                       Exhibit A, page 17
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 25 of 63




                                                       Exhibit A, page 18
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 26 of 63




                                                       Exhibit A, page 19
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 27 of 63




                                                       Exhibit A, page 20
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 28 of 63




                                                       Exhibit A, page 21
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 29 of 63




                                                       Exhibit A, page 22
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 30 of 63




                                                       Exhibit A, page 23
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 31 of 63




                                                       Exhibit A, page 24
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 32 of 63




                                                       Exhibit A, page 25
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 33 of 63




                                                       Exhibit A, page 26
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 34 of 63




                                                       Exhibit A, page 27
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 35 of 63




                                                       Exhibit A, page 28
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 36 of 63




                                                       Exhibit A, page 29
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 37 of 63




                                                       Exhibit A, page 30
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 38 of 63




                                                       Exhibit A, page 31
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 39 of 63




                                                       Exhibit A, page 32
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 40 of 63




                                                       Exhibit A, page 33
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 41 of 63




                                                       Exhibit A, page 34
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 42 of 63




                                                       Exhibit A, page 35
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 43 of 63




                                                       Exhibit A, page 36
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 44 of 63




                                                       Exhibit A, page 37
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 45 of 63




                                                       Exhibit A, page 38
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 46 of 63




                                                       Exhibit A, page 39
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 47 of 63




                                                       Exhibit A, page 40
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 48 of 63




                                                       Exhibit A, page 41
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 49 of 63




                                                       Exhibit A, page 42
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 50 of 63




                                                       Exhibit A, page 43
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 51 of 63




                                                       Exhibit A, page 44
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 52 of 63




                                                       Exhibit A, page 45
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 53 of 63




                                                       Exhibit A, page 46
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 54 of 63




                                                       Exhibit A, page 47
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 55 of 63




                                                       Exhibit A, page 48
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 56 of 63




                                                       Exhibit A, page 49
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 57 of 63




                                                       Exhibit A, page 50
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 58 of 63




                                                       Exhibit A, page 51
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 59 of 63




                                                       Exhibit A, page 52
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 60 of 63




                                                       Exhibit A, page 53
Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 61 of 63




               EXHIBIT B
                    Case 3:20-cv-06680-JD  Document 1 Filed 09/23/20 Page 62 of 63
                              NORTHERN CALIFORNIA DISTRICT COUNCIL OF LABORERS
                                                       46 NORTHERN CALIFORNIA COUNTIES
                                                           MEMORANDUM AGREEMENT

      It is hereby mutually understood and agreed by and between the undersigned Individual Employer and the Northern California District Council of
Laborers for and on behalf of all its affiliated Local Unions in the 46 Northern California Counties, hereinafter referred to as Union, that for and in
consideration of services performed and to be performed by Laborers for the Individual Employer, the Individual Employer agrees to comply with all
wages, hours, and working conditions set forth in the Laborers' Master Agreement for Northern California by and between the Associated General
Contractors of Northern California and the Union July 1, 2014 through June 30, 2019 (which agreement is incorporated herein by reference and a copy of
which has been delivered to me and receipt of which is hereby expressly acknowledged), which amends, modifies, supplements and renews each and
every, all and singular, previous Laborers' Master Agreements or Individual Employer Memoranda Agreements in the construction industry in the 46
Northern California Counties and any future modifications, changes, amendments, supplements, extensions or renewals of or to said Master Agreement
which may be negotiated between the parties thereto for the term thereof.
      The Individual Employer and/or association by executing this Memorandum Agreement continues to be bound by each and every of the Memoranda
previously signed by said Individual Employer and/or association, if any, for all work performed by said Individual Employer as described in said Master
Agreement and as covered by said Master Agreement regardless of the name or style or method of organization of any Individual Employer entity and
specifically applies to any company, firm or corporation in the construction industry with which or to which the undersigned has any connection of any
nature or kind whatsoever.
      The Union has requested recognition as the Section 9(a) representative of the employees performing Laborers' work covered by this Agreement and
has demonstrated or offered to demonstrate through authorization cards that it has the support of the majority of these employees. The Employer and
each Individual Employer expressly acknowledge that they and each of them have satisfied themselves that the Union and/or each of its local affiliates
represents a majority of the employees employed to perform Laborers' work and agrees that the Union and/or each of its constituents is the collective
bargaining representative of such employees. The Employer on behalf of itself and each of its members and each Individual Employer specifically agrees
that it and they are establishing or have established a collective bargaining relationship by this agreement within the meaning of Section 9(a) of the
National Labor Relations Act of 1947, as amended. The Union is recognized as the sole and exclusive bargaining agent for itself, the Northern California
District Council of Laborers and all of its affiliated Local Unions.
       Any dispute concerning this recognition shall be resolved by the neutral Arbitrator pursuant to the procedures set forth in Section 9 (Grievance
Procedure) of the Laborers' Master Agreement, either during the term of this Agreement or anytime thereafter, whenever the issue is raised by either
party. The Employer, on behalf of itself and each of its members and each Individual Employer, specifically agrees that the neutral Arbitrator may order
(as the Arbitrator deems appropriate) the parties to bargain in good faith for any period following a written notice of termination of the Agreement unless
and until a lawful impasse occurs or until a successor Agreement is negotiated.
       The Individual Employer agrees to pay all sums of money for each hour paid for or worked by employees performing work covered by said Master
Agreement to each and every all and singular of the Trust Funds specified in said Master Agreement, at their offices in Fairfield, Calif, and to accept and
assume and be bound by all of the obligations of any trust agreement, plans, or rules or any amendments, modifications, or changes, thereof made by the
parties thereto as are now or may hereafter be imposed upon any Individual Employer by or pursuant to any such trust, trust fund or plan as set forth in
the Master Agreement or any applicable trust agreement, including the obligation to pay liquidated damages and other sums due upon delinquency as
provided in said trust agreements. The Individual Employer hereby acknowledges receipt of copies of each of said trust agreements.
       The Individual Employer further agrees that he or she does irrevocably designate and appoint the Employer Members of said Trust Fund and Plan
mentioned in the Master Agreement as his or her attorneys in fact for the selection, removal, and substitution of trustees or board members as provided in
the trust agreements or plans or as may be hereafter provided by or pursuant to said trust agreements or plans.
       Notwithstanding any provision of the Master Agreement, it is understood that the Individual Employer is required to give written notice to said District
Council of the name or names of any entity, person, firm, or corporation engaged in the construction industry with which the undersigned becomes or is
now connected and any change of name or style under which the undersigned will be or is engaged in the construction industry in the territory covered by
said Master Agreement. Such written notice must be given no less than ten (10) days prior to the date of any such change of name, new corporation,
change or corporation status, creation or formation of any entity, etc.
       Notwithstanding any provisions of the Master Agreement or this Agreement, the Union reserves the right to strike (provided, however, that no aspect
of the subcontractors' clause, including its enforcement, may be enforced by or subject to strike action) or process the dispute through the grievance
procedure, or both, against the Individual Employer for alleged contract violations or breach of this Agreement and such strike shall not be deemed a
breach of contract by the Union. Submission of any grievance involving the undersigned Individual Employer shall be to the permanent neutral arbitrator
provided in the grievance procedure of the Master Agreement. Claims for unpaid wages or trust fund contributions may be submitted to the Labor
Commissioner at the sole option of the Union or the appropriate trust fund at any time, in addition to any other remedy provided by the Master Agreement
or this Agreement or by law.
       The Union agrees to perform all of the provisions of the Agreement hereinabove referred to.
       This Agreement shall be binding upon the heirs, executors, administrators, successors, purchasers, and assigns of the Individual Employer,
including any name or style to which business is conducted with respect to work covered by this Agreement.
       It is the intention of the undersigned to enforce the provisions of this Agreement only to the extent permitted by law. Except as set forth below, the
Individual Employer waives any right that he or it may have to terminate, abrogate, repudiate or cancel this Agreement during its term, or during the term
of any future modifications, changes, amendments, extensions, or supplements, renewals of or to said Master Agreement, or to file or process any petition
before the National Labor Relations Board seeking such termination, abrogation, repudiation or cancellation.
       This Agreement shall remain in full force and effect until June 30, 2019, and shall continue thereafter for the term of any future modifications,
changes, amendments, supplements, extensions, or renewals of or to said Master Agreement which may be negotiated between the parties thereto
unless either party to this Memorandum Agreement gives written notice to the other of the desire to change or cancel not more than ninety (90) days nor
less than sixty (60)days prior to June 30, 2019, or June 30th of any year inwhich the MasterAgreement mayterminate.

     Dated: This....:....day ,0^^.,^^                                  Effective: This1.^^of         ^9*'...™*
NORTHERN CALIFORNIA DISTRICT COUNCIL OF LABORERS
                                                                                         (Mame ofIndividual Employer and/or Association)                  --—3

   Oscar                                                                                 (Signajureof Individual Employer otAuthorized Representative)
                                                                                         Title ^^n\>cv^C~
                                                                                         (Owner, Partner, Foreman, etc.)
LOCAL UNION NO.              -Z3_
                                                                                         Contractor's License No.

Bv:'^foi&'/tw^tod&p'                                                   RECEIVED          Address:




                                                                   APR 26 2016           Telephone Number ^^V-'VCj V^W^S
                                                                                         Facsimile Number C*^>A ~ ^ C>Exhibit
                                                                                                                       \-A\OS>B, page 1 ,
                                                                   NCDCL
                                    Case 3:20-cv-06680-JD Document 1 Filed 09/23/20 Page 63 of 63


                              \Y\
                                            lort!i4/ii CjJiio/ni«i )isJn'<r Oxjiid >/ Ufco*«r
                                        !iisiiwss iVIanaqur         ••Jcrotary- n-c.-isuror
                                                                                                                                      "ce President                  ;i;rqeant;iJArrri3
                                                                       r- wri Conns                  I"< 'v.'o P.xifcrd                Vctoi- Pirra
                   .:—--" • y.                          cxocmive rtoard Members
                                                                                                                                               Auditors
                                              I•• nv.rao K-:,tr;i(,'a i.Mf Hiyos | Horny I,.Mo.ro                  I rrqcrt Ai«7i   -Ho | Jini^rt K-wmonri | p.nron IWriwjtv

                                                                                LETTER OF UNDERSTANDING
        •OU bn*prprise W.iy                                                                   BETWEEN
                    .;...;e 11«)                          NORTHERN CALIFORNIA DISTRICT COUNCIL OF LABORERS
           Kind. CA 'Kb2l
                                                                                                    AND
                                                                             SLACK GOLD PAVING & SEALING

     ."'.••y«-| ChcrrMe Road
     '-.Moonton, <;A «-jh;-?l5
                                      SEALING
                                      SEALING (rFmnf'T\V*Sl        Lett6r signatory
                                                Employer') shall become   °f Understa"di"9.
                                                                                    shall be as"Pon  which BLACK GOLD having
                                                                                                follows:              PAVING &
                                                                                                                             &
                                               1. The Employer shall be permitted to place all existing laborers in the Union Th*
     i okG National Urive                           names ofthe existing laborers are attached.                                                                          he
 -Jacram^nto. CA \<5834

                                               2' IhrlriT'°rr W/Jlbe aB<rwd t0 hire up to fifteen <15> employees from any source for
     1 iiJCM.;ry Local i£rj 1
       •;.?/1 - i.-rh Street
                                                  SJKfh
                                                  that       S"i(8) m0nthS
                                                       each employee initiatesafter
                                                                               in theSigning the Laborers'
                                                                                       appropriate          Mas*er
                                                                                                   local union AfterAgreement provided
                                                                                                                     the ahTSiWS?
:an Francisco. CA 'M1 10                            the Employer shall follow the hiring hall procedures'of^Agreement                                      <8) ^
                                              3.
                                                    All current employees and employees hired within the first six (6) months as noted
          C'J Ernory otreet
      an Jose, CA <35110                            ($55
                                                    ($150) 2I2ZZZT*         MP^al
                                                           plus three (3) months' dues.r6dUCed initiati°n
                                                                                         They shall  also fee
                                                                                                           be 0f one hulred
                                                                                                              granted        fiVrymoS
                                                                                                                      immediate   dS
      •iociers' Lccii l^J4
         »31 hist Hedges
          •sno. CA'->3/27



    i -.ucrors' i/;ca|:i04
                                     BLACK GOLD PAVING & SEALING
     /j4/'5 Mission Blvd                                                                            NORTHERN CALIFORNIA DISTRICT
     4av//nrd, CA 04544
                                                                                                    CjqyNctL of laborers
                                                                                                                                .          c
    1 i./;ws' I ccal .Vv4
   -j 11 Berreilesa Street
    Martinez, CA 94553
                                    Bx^v^r>^>
   i irx;rers' I :c;i| k-'h         Title
                                                        «•<                                            "BtLSiM^SS sAf^UAUe^
                                                                                                    Title
   : 100 Enterprise W.iy
                .yJtB 110           March 15. 201 fi
                                                                                                    March 15. 2Q1R
   Cikiand.OA 04621                 Date
                                                                                                    Date


           J"O r3ox 344a
  Motpsto. CA '^5353




                 •COCL
   ' '"'0 'jT-ioot Crive
             ''•-Uite :-:00
.is.iiiron, CA 04.-:68
                                                                                                                                                                     -:Of£iV€0

•' >4 .-'"-tCHFPSCR'}
                                                                                                                                                              •;'?     )) ;«)ii)
                                                                                                                                                      Exhibit B, page 2
                                                                                                                                                             CCCL
